PER CURIAM.
Appellant seeks review of a final order dismissing his petition for writ of habeas corpus. Because jurisdiction of this court was not invoked within thirty days of rendition of the order to be reviewed, we dismiss the appeal as untimely. See Fla. R. App. P. 9.110(b). To the extent appellant seeks to invoke the original jurisdiction of this court to obtain a writ of habeas corpus, the petition is properly filed in the circuit court. See, e.g., Harvard v. Singletary, 733 So.2d 1020, 1022 (Fla.1999) (writ petitions that could require resolution of disputed issues of fact should be handled by the circuit courts).
THOMAS, ROBERTS, and ROWE, JJ., concur.